     WRIGHT, FINLAY & ZAK, LLP
 1
     Natalie C. Lehman, Esq.
 2   Nevada Bar No. 12995
     R. Samuel Ehlers, Esq.
 3   Nevada Bar No. 9313
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     nlehman@wrightlegal.net
 6   Attorneys for Plaintiff, Wilmington Trust, National Association, not in its individual capacity but
 7   as Trustee of ARLP Securitization Trust, Series 2014-2

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   WILMINGTON TRUST, NATIONAL                           Case No.: 2:17-CV-00460-JAD-NJK
     ASSOCIATION, NOT IN ITS INDIVIDUAL
11   CAPACITY BUT AS TRUSTEE OF ARLP
     SECURITIZATION TRUST, SERIES 2014-2,                 STIPULATION AND ORDER TO
12                                                        EXTEND DEADLINE FOR PLAINTIFF
13                  Plaintiff,                            TO FILE ITS REPLY TO DEFENDANT
            vs.                                           SATICOY BAY LLC SERIES 206
14                                                        VALERIAN’S OPPOSITION TO
     SATICOY BAY LLC SERIES 206                           PLAINTIFF’S MOTION FOR
15   VALERIAN; CINNAMON RIDGE                             SUMMARY JUDGMENT [ECF 55]
16   COMMUNITY ASSOCIATION; and
     NEVADA ASSOCIATION SERVICES, INC.,                   (FIRST REQUEST)
17
                    Defendants.
18
19          Plaintiff, Wilmington Trust, National Association, not in its individual capacity but as
     Trustee of ARLP Securitization Trust, Series 2014-2 (“Plaintiff” or “Wilmington Trust”), by and
20
     through its counsel of record, and Defendant, Saticoy Bay LLC Series 206 Valerian, by and
21
     through its counsel of record, hereby stipulate and agree that Plaintiff shall have an extension of
22
     time of fourteen (14) days, up to and including July 11, 2019, in which to file its Reply to
23
     Defendant Saticoy Bay LLC Series 206 Valerian’s Opposition to Plaintiff’s Motion for Summary
24
     Judgment [ECF 55], filed on June 16, 2019. Counsel for Plaintiff has been reassigned from
25   Christopher A.J. Swift to Natalie C. Lehman. New counsel is out of the office at a conference the
26   week of June 24, 2019 to June 28, 2019 and therefore, the parties agree to extend the deadline for
27   Plaintiff’s reply which is currently due to be filed on or before June 27, 2019 to July 11, 2019.
28   ///




                                                 Page 1 of 2
            The requested extension is necessary to allow counsel for Plaintiff to fully evaluate and
 1
     address the arguments in the motion. This is the parties’ first request for an extension and is not
 2
     intended to cause any delay or prejudice to any party.
 3
            IT IS SO STIPULATED.
 4
      DATED this 25th day of June, 2019.                  DATED this 25th day of June, 2019.
 5
      WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICES OF MICHAEL F. BOHN,
 6                                                        ESQ., LTD.
 7
      /s/ Natalie C. Lehman, Esq.                         /s/ Nikoll Nikci, Esq._________________
 8    Natalie C. Lehman, Esq.                             Michael F. Bohn, Esq.
      Nevada Bar No. 12995                                Nevada Bar No. 1641
 9    R. Samuel Ehlers, Esq.                              Nikoll Nikci, Esq.
      Nevada Bar No. 9313                                 Nevada Bar No. 10699
10
      7785 W. Sahara Ave., Suite 200                      2260 Corporate Circle, Ste. 480
11    Las Vegas, NV 89117                                 Henderson, Nevada 89074
      Attorney for Plaintiff, Wilmington Trust,           Attorneys for Defendant, Saticoy Bay LLC
12    National Association, not in its individual         Series 206 Valerian
13    capacity but as Trustee of ARLP
      Securitization Trust, Series 2014-2
14
15
16                                                  ORDER
17          IT IS SO ORDERED.
18          Dated
            Dated:this ____
                    July    day of _____________, 2019.
                         2, 2019.
19
20                                                           ________________________________
                                                             UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                    Page 2 of 2
